                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road
                    4   Suite 600
                        Phoenix, Arizona 85016
                    5   Telephone: (602) 916-5000
                        Email: tberg@fennemorelaw.com
                    6   Email: amy@fennemorelaw.com
                        Email: rcurtis@fennemorelaw.com
                    7   Email: scohan@fennemorelaw.com
                    8   Attorneys for Defendants
                        State of Arizona, Andy Tobin, and Paul Shannon
                    9
                  10                             UNITED STATES DISTRICT COURT
                  11                                  DISTRICT OF ARIZONA
                  12    Russell B. Toomey,                           No. 4:19-cv-00035
                  13                    Plaintiff,                   NOTICE OF SERVICE OF STATE
                                                                     DEFENDANTS’ SECOND AMENDED
                  14               v.                                RESPONSES TO MANDATORY
                                                                     INITIAL DISCOVERY REQUESTS
                  15    State of Arizona; Arizona Board of Regents
                        d/b/a University of Arizona, a
                  16    governmental body of the State of Arizona;
                        Ron Shoopman, in his official capacity as
                  17    Chair of the Arizona Board of Regents;
                        Larry Penley, in his official capacity as
                  18    Member of the Arizona Board of Regents;
                        Ram Krishna, in his official capacity as
                  19    Secretary of the Arizona Board of Regents;
                        Bill Ridenour, in his official capacity as
                  20    Treasurer of the Arizona Board of Regents;
                        Lyndel Manson, in her official capacity as
                  21    Member of the Arizona Board of Regents;
                        Karrin Taylor Robson, in her official
                  22    capacity as Member of the Arizona Board
                        of Regents; Jay Heiler, in his official
                  23    capacity as Member of the Arizona Board
                        of Regents; Fred Duval, in his official
                  24    capacity as Member of the Arizona Board
                        of Regents; Andy Tobin, in his official
                  25    capacity as Director of the Arizona
                        Department of Administration; Paul
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                        17751568
                    1   Shannon, in his official capacity as Acting
                        Assistant Director of the Benefits Services
                    2   Division of the Arizona Department of
                        Administration,
                    3
                                            Defendants.
                    4
                    5              Notice is hereby given that Defendants State of Arizona, Andy Tobin, and Paul
                    6   Shannon (the “State Defendants”) served their Second Amended Response to Mandatory
                    7   Initial Discovery Requests via email on January 21, 2021 to Plaintiff Russell B. Toomey
                    8   and Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
                    9   Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred Duval.
                  10               DATED this 22nd day of January, 2021.
                  11                                                   FENNEMORE CRAIG, P.C.
                  12
                  13                                                   By: s/ Shannon Cohan
                                                                           Timothy J. Berg
                  14                                                       Amy Abdo
                                                                           Ryan Curtis
                  15                                                       Shannon Cohan
                                                                           Attorneys for Defendants State of
                  16                                                       Arizona, Andy Tobin, and Paul
                                                                           Shannon
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      -2-
                        17751568
